 In the Matter of LILLYBRO0K COAL COMPANYandUNITED CONSTRUCTIONWORKERS, AFFILIATED WITH UNITED MINE WORKERS OF AMERICACaseNo. 9-R-1497.-Decided January15, 1945Scherer, BowersdFile,byMessrs. L. L. SchererandK.D. Bowers,of Beckley,W. Va.; andMr.E. S. Pugh,of Lillybrook,W. Va., forthe. Company.Richardson and Kemper,by Albert S. Kemper, Jr.,of Bluefield, W.Va.; andSenator Edward R. BurkeandMr. John C. Gall,ofWash-ington, D. C., for the S. C. P. A.Messrs. Luke BrettandC.H. Moran,ofBeckley,W. Va., for theUnion.Mr. William R. CameronandMrs. Augusta Spaulding,of counsel tothe Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by United Construction Workers, affil-iated with United Mine Workers of America, herein called the Union,alleging that a question affecting commerce had arisen concerning therepresentation of employees of Lillybrook Coal Company, Lillybrook,West Virginia, herein called the Company, the National Labor Rela-tions Board provided for an appropriate hearing upon due noticebeforeMelton Boyd, Trial Examiner. Said hearing was held atBeckley,West Virginia, on July 14, 1944.The Company and theUnion appeared, participated, and were afforded full opportunityto be heard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues.The Trial Examiner's rulings made atthe hearing are free from prejudicial error and are hereby affirmed.On August 18, 1944, Southern Coal Producers Association, hereincalled the S. C. P. A., filed a motion to intervene in this proceeding.On August 23, 1944, the Board granted the motion and ordered thatthe record be reopened and that the case be remanded to the RegionalDirector for further hearing.Further hearing was held on October3, 1914, at Bluefield, West Virginia, before Louis S. Penfield, Trial60 N. L. R. B., No. 6.31 32DECISIONS OF NATIONAL LABOR RELATIONS BOARDExaminer.The Company, the Union, and the S. C. P. A. appeared,participated, and were afforded full opportunity to be heard, to ex-amine and cross-examine witnesses, and to introduce evidence bearingon the issues.The Trial Examiner's rulings made at the reopenedhearing are hereby affirmed.The S. C. P. A. requested opportunity for oral argument and theBoard granted the request'On November 21, 1944, a hearing washeld before the Board at Washington, D. C., for the purposes of oralargument.The Company, the Union, and the S. C. P. A. appeared andparticipated.All parties were afforded opportunity to file briefs withthe Board.Upon the entire record in the case, the Board makes the followilig :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYLillybrook Coal Company, a West Virginia corporation, has itsprincipal office at Beckley,West Virginia. It is principally engagedin the operation of coal mines located near Lillybrook, Killarney, Af-finity, and Big Stick in Raleigh County, West Virginia, in a regioncommonly known as the Winding Gulf Coal Field, which includesparts of Raleigh and Wyoming Counties, West Virginia. In operat-ing its mines, "the Company employs normally approximately 1,500employees and, in operating general stores located in towns varying indistance from less than 1 mile to less than 8 miles from its mining'operations, approximately 65 employees.During the current year,purchases and sales of merchandise and the production of coal are,respectively, substantially equal in volume and proportion to thoseof the calendar year of 1943. In 1943, the value of merchandise andcommodities purchased for resale at the Company's stores, was inexcess of $700,000, of which approximately 23.15 percent was receivedat the stores from sources outside West Virginia, and the amount ofretail sales of merchandise and commodities at the Company's storeswas in excess of $900,000.No sales were made to points outside WestVirginia.During this period, the volume of coal produced and soldby the Company at its mines exceeded 1,750,000 tons, of which ap-proximately 98 percent was delivered to points outside West Virginia.The Company concedes that, it is engaged in commerce within themeaning of the Act, so far as it is engaged in the production and saleof coal.The Company contends that it is not engaged in commerce,within the meaning of the Act, with respect to the operations of itsstores, urging that, while originally the mines were in isolated loca-iFor the purposes of oral argument,Matter of PocahontasFuelCompany,Incorporated,60 N. L R.B. 41, Case No.9-11-1550, was consolidated with the instant case. LILLYBROOKCOAL COMPANY33tions and the express purpose of the stores was to provide facilitiesfor miners and thus offer all inducement for employment with theCompany, the growth of mining locations with settled communitiesand the improvement of roads and means of transportation havealtered the relation between its mines and stores and that the presentpurpose of its stores' operation is the profit obtainable from them asaseparatemerchandising enterprise.We findno merit in thiscontention.The Companyis one of the 2 largest coal operators in the WindingGulf Coal Field and is 1 of 25 or 30 coal mine operators constitutingthe membership of Winding Gulf Operators' Association, a districtassociation holding membership in the S. C. P. A., the intervenorherein.The Companyoperates a system of company-owned stores,as do practically all other producers in the Winding Gulf Coal Field,catering principally to their own respective employees, and sellinga varied assortment of fresh and staple groceries,drugs,dry goods,hardware,furniture,and other general merchandise,including arti-cles of personalclothingand equipment used particularly in miningoperations.All but 2 of the Company'sstores occupy company-owned buildings and each is situated in a closely built-up residentialcommunity,commonly alluded to as a mining camp.In all except 2such communities,the Company owns most of the houses.Approxi-mately 40 percent of the Company'smining employees live with theirfamilies in company-owned houses.Other mining employees live incompany-owned dormitories.In communities near its mine locations,the Company has pay officesadjacent to its stores,where mining employees are paid twice eachmonth.Between pay dates, the Company issues to employees en-gaged in mining operations scrip in the form of metal coins and paperdrafts honored by the Company at face value for purchases made atcompany stores and redeemed through such trade. Scrip is issuedin fixed denominations comparable to the denominations in silvercurrency.During a typical month, scrip is issued in varying sums tomore than two-thirds of the Company's mining employees, redeem-able by them and their immediate families. Other classes of employees,such as storeand officeemployees and non-employees who have estab-lished credit at the Company's stores, arepermitted to buy on opencharge accounts.All classes of employees, and also non-employees,may purchase costly items on deferred payment plans under con-ditional leases and conditional sales contracts.Some trade at thestores is in cash. In five communities where no pay office is estab-lished the Company issues scrip to mining-employees at its storeswhen they come to trade.Store clerks issue the scrip thus appliedfor and make appropriate entries on duplicate cards, one of which is625503-45-vol. 60-4 34DECISIONS OF NATIONAL LABOR RELATIONS BOARDcarried by the mining employee, and the other retained for companyrecords, ascertaining before issuing this scrip that the applicant hassufficient credit in unpaid wages from which the deduction for scripissued may be made. During the first 6 months in 1944, total retailsales at all stores exceeded $500,000, of which 53 percent was salesmade to mining employees and their families through the use ofscrip, 211/2 percent was sales made through open charge accounts, 13percent was sales made by deferred payment contracts, and 121/2 per-cent was sales made through cash transactions.Not only all scriptransactions, but an undetermined part of the remaining transactionswere with mining employees and their immediate families?Accord-ing to the estimate made by the general stores manager, approximately80 percent of all sales is made to the Company's employees.Store clerks employed at the Company's stores live in mining com-munities and many are members of miners' families.They workunder the supervision of the store manager, and under the generaldirection of the general stores' manager, who is in charge of all storepurchasing and retailing operations.The general stores' manager isunder the supervision of the Company's general manager, responsiblefor all its operations.Personnel records of store employees, pre-pared by the general stores' manager, are kept and maintained in theprincipal office of the Company. Issuance of scrip and extension ofcredit to employees are controlled by the accounting office of the Com-pany.Matters of policy and practice in store operations are subjectto the unified control of the Company's principal executives.We find, contrary to the contention of the Company, that the Com-pany's merchandising operations are a part of its integrated businessenterprise and that, in the operation of its stores, the Company isengaged in commerce within the meaning of the Act.3II.THE ORGANIZATION INVOLVEDUnited Construction Workers is a labor organization affiliated withUnited Mine Workers of America, admitting to membership em-ployees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONBy letter to the Company, dated May 5, 1944, the Union requesteda bargaining conference, alleging that it represented a majority of theCompany's store clerks.The Company, by letter dated May 15, 1944,acknowledged receipt of the Union's letter and stated that it would2At one community adjacent twits mine, a store clerk issues to miners the mining supplieswhich are provided at company cost, and this clerk is paid by the Company for this employ-ment In his capacity as store clerkAt other mine locations,such mining supplies are issuedby employees of the supply department of the Company's operations3Matter of Junior Mercantile Stores Division,West Virginia Coal & Coke Corporation,58N. L. R. B. 1. LILLYBROOK COAL COMPANY35not bargain with the Union for the employees in question, unless itwas obliged to do so, pursuant to State or Federal law.The Company maintains that it cannot legally recognize the Unionas the bargaining representative of its store employees.The Com-pany is a member of Winding Gulf Operators' Association, and, assuch, a member of Southern Coal Producers Association, the inter-venor herein, and a party to an agreement between these organiza-tions and United Mine Workers of America, District 29, and theInternational Union, herein collectively called the U. M. W., coveringmining employees of their several operator members.The contractcontains a recognition clause of the U. M. W. as bargaining represent-ative for employees of the mine operators and a subsequent provisionthat covered thereunder are "mine workers," a term defined thereinas excluding "mine foremen, assistant mine foremen, fire bosses, orbosses in charge of any classes of labor inside or outside of the mine,or coal inspectors or weigh bosses, watchmen, clerks, or members ofthe executive, supervisory, sales, and technical forces" of the severalmine operators.The Company takes the position that the exclusionof store clerks from coverage in the contract for mining employeesbars the U. M. W. and also the petitioner, its affiliate, from represent-ing store clerks during the life of that contract.The U. M. W. doesnot oppose the petition filed by the Union or otherwise share the Com-pany's position regarding their contract.We find that the exclusionof store clerks from coverage in the contract between the Companyand the U. M. W. for mining employees does not preclude the repre-sentation of store clerks by the petitioner, an affiliate of the U. M. W.,in an appropriate separate bargaining Unit .4Under these circum-stances, we conclude and find that the contract between the coal op-erators and the U. M. W. constitutes no bar to a determination ofrepresentatives for store employees of the Company.A statement prepared by the Trial Examiner and read into the rec-ord at the hearing indicates that the Union represents a substantialnumber of employees of the Company in the unit hereinafter foundappropriate.,'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITAt the original hearing in this proceeding, the Company and theUnion agreed that all regular and extra employees employed at the*Matter of Budd Wheel Company, et al ,59 N. L. R. B. 420.5 The Union submitted 49 cards, of which ] 8 were undated and the remaining dated In1944, and of which 32 bear apparently genuine original signatures of employees listed onthe Company's pay rollofMay30, 1944.There are approximately 65 employees in theappropriate bargaining unit. 36DECISIONSOF NATIONALLABOR RELATIONS BOARDCompany's stores at Lillybrook, Lego, Sullivan, Affinity, Coal City,Killarney, Fireco, Pemberton, and-Big Stick, West Virginia, exclud-ing store managers, assistant store managers, other supervisory em-ployees, and office clerical employees, constitute an appropriate bar-gaining unit.Extra employees are those who substitute for regularemployees and who are employed in addition to regular employeeson days of increased business.. These extra employees are, for themost part, high school girls and miners' wives, who desire only part-time employment.They are employed repeatedly, when their serv-ices are required and when they are available.During the pay-rollperiod ending May 30, 1944, there were 36 regular employees workingfull time and 29 extra employees who had worked 1 or more daysduring the pay-roll period.Since the Company and the Union agreeto the inclusion of extra employees, and such employees have reason-able expectancy of continued employment, we agree that they are tobe included in the same bargaining unit with regular store employees.Subsequent to the original hearing in this proceeding, as notedabove, the S. C. P. A. intervened, and a new hearing was held, atwhich the S. C. P. A. set forth its contentions with respect to thebargaining unit for the Company's store employees.The S. C. P. A.contends that the appropriate unit should be a multiple-employerunit, district-wide or association-wide in scope, rather than a unitlimited to employees of a single employer operator like the Company.The sole basis- for the contention of the S. C. P. A. for a multiple-plant unit is that mining employees of the Company have bargainedon a multiple-employer basis over a long period of years.The S. C. P. A. was incorporated in October 1941, and began func-tioning on March 17, 1942, for the purpose of conducting wagenegotiations on behalf of employer members, and includes in its mem-bership the majority of coal producers in the Southern AppalachianArea, consisting of contiguous portions of Virginia, West Virginia,Kentucky, and Tennessee.The S. C. P. A. is composed of 14 districtassociations of coal operators and 4 individual members.The Wind-ing Gulf Operators' Association, of which the Company is a member,is one of the district associations, which are joined in the S. C. P. A.6Collective bargaining on a multiple-employer basis in the coalmining industry began in 1898, at which time there was formed theCentral Competitive Area, comprising primarily the States of Illinois,Indiana, Ohio, and western Pennsylvania.That organization nego-tiated agreements with the U. M. W. continuously until 1938, the out-lying districts following the lead thus set and negotiating their agree-ments by districts or by States. In the period from 1928 to 1933,a6 Pocahontas Fuel Company, Incorporated, similarly is a member of Pocahontas Oper-ators' Association, one of the district associations joined in the S. C. P. A.SeeMatter ofPocahontas Fuel Company, Incorporated, supra. LILLYBROOK COAL COMPANY37according to the testimony of Edward R. Burke, although somewhat"disrupted," negotiations were, in general, carried on upon somemultiple-employer basis.In 1933, following the setting up of anindustry-wide code under the N. I. R. A., the Appalachian Wage Con-ference was formed, covering both the Northern and Southern Ap-palachian Areas, and negotiations with the U. M. W. were carriedon by the producers jointly in this region until 1941, after which timethe Southern Appalachian Area negotiated its own agreements.The present basic agreement affecting mine workers in this areawas executed on July 5, 1941, effective as of April 1, 1941, to March31, 1943, by the U. M. W. and 13 associations of operators, includingWinding Gulf Operators' Association, covering substantially the sameterritory as that presently covered by the S. C. P. A., the intervenorherein.Subject to the basic Southern Wage Agreement and contain-ing identical provisions as to recognitions and exemption of certainemployees formerly covered by the contract, the Smokeless WageAgreement was executed by the U. M. W., and 4 of the above 13 oper-ators' associations, also includingWinding Gulf Operators' Associa-tion.On February 10, 1943, an amendment to the Southern WageAgreement was executed by the U. M. W. and by the S. C. P. A.,Virginia Coal Operators' Association, and Southern AppalachianCoal Operators' Association.Under date of December 17, 1943, asupplemental agreement, extending the 1943-1944 contract with cer-tain modifications to March 31, 1945, was signed by the U. M. W. andby the S. C. P. A.The S. C. P. A., as noted above, relies on the foregoing history ofbargaining for mining employees in the bituminous coal industry insupport of its contention that the appropriate unit for store employeesof these coal operators should include either the entire area coveredby the S. C. P. A., or at least the area covered by the constituent dis-trict association to which the Company belongs.The bituminous coalindustry is, in normal times, a highly competitive industry and thisconstitutes the principal basis for the desirability of a multiple-em-ployer unit for mining employees.These coal operators do not com-pete in the operations of their retail stores, and the reasons deemedcontrolling for a multiple-employer unit for mining employees are,therefore, not controlling with respect to the store employees.Evenconceding that a multiple-employer unit for store employees of opera-tors would be desirable, and the Board has frequently favored follow-ing a collective bargaining pattern established for some categoriesof employees in setting up units appropriate for employees in othercategories, the Board has not held, in the absence of organization inthe broader unit, that the broader pattern established for employeesin one category necessarily precludes immediate bargaining for em-ployees in other categories on a narrower basis.The Union has not 38DECISIONS OF NATIONAL LABOR RELATIONS BOARDextended its-organizational activities among store employees of coaloperators beyond theconfines ofstores of a few individual com-panies.At the original hearing in this proceeding, the Company con-ceded the appropriateness of the proposed unit. Some individualoperators have contracted with labororganizationscovering theirstore employees in units limited to those of each individual operator.'We are not convinced that the company-wide unit sought by the Unionis an inappropriate bargaining unit.We find that a unit- for storeemployees limited to employees of the Company is appropriate,but such conclusion will not preclude the find'ng of a multiple-em-ployerunitfor store employees upon an appropriate petition laterfiled.8We find that all regular and extra employees at all the Company'sstores atLillybrook, Lego, Sullivan, Affinity, Coal City, Killarney,Fireco,Pemberton, and Big Stick, West Virginia, excluding officeclerical employees, store managers and assistant managers, and otheremployeeshaving authority to hire, promote, discharge, discipline, orotherwise effect changes in the status of employees, or effectivelyrecommend such action, constitute a unit appropriate for the purposesof collective bargaining, within the meaning of Section 9 (b) of theAct.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret- ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Decision and Di-rection of Election herein, subject to the limitations-and iidditionsset forth in the Direction.'DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Lillybrook Coal°Matter of Junior Mercantile Stores Division,West Virginia Coal & Coke Corporation,supra8 SeeMatter of Glen Alden Coal Company,45 N. LR B 738, where the Board foundthat certain non-underground craftsmen employed by a coal mining company, which wasa party to the anthracite coal operators'agreement with the U.M. W., might constitute anappropriate unit,despite the contention of the employer and the U M W that only anindustry-wide unit was appropriateSee alsoMatter of Pacific American Fisheries,Inc,28N L R B.244, 247;Matter of Mobile SteamshipAssociation,et al,8 N. L R.B. 1297,1316-1317.9 The Union requests that its full name appear on the ballot as "United ConstructionWorkers, affiliated with United Mine Workers of America "We shall grant the request. LILLYBROOK COAL COMPANY39Company, Lillybrook, West Virginia, an election by secret ballot shallbe conducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervision ofthe Regional Director for the Ninth Region, acting in this matter asagent for the National Labor Relations Board, and subject to ArticleIII, Sections 10 and 11, of said Rules and Regulations, among theemployees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction, including employees who did not work duringthe said pay-roll period because they were ill or on vacation or tem-porarily laid off, and including employees in the armed forces of theUnited States who present themselves in person at the polls, but exclud-ing those employees who have since quit or been discharged for causeand have not been rehired or reinstated prior to the date of the election,to determine whether or not they desire to be represented by UnitedConstruction Workers, affiliated with United Mine Workers of Amer-ica, for the purposes of collective bargaining.MR.GERARD D. REILLY,dissenting:The question presented by this case is not free from difficulty.Asthe brief summary contained in the majority opinion indicates, col-lective bargaining in the bituminous coal industry has developed fromcompany bargaining to multiple employer bargaining conducted byregional associations with the principal labor organization of coalminers, viz., the United Mine Workers.This Board has recognizedthese associations as appropriate bargainigagencieson theemployerside. and has dismissed petitions from rival coal mining trade.unionswhich sought certification on the basis of representing the majorityof workers in a single company.1'The decision, as the majorityopinion recognizes, was based not only upon prior bargaining history,but also upon economic factors."The highly competitive characterof the coal industry with its resultant hardships upon marginal pro-ducers and mine workers has long been a subject of Congressionalconcern.The code of fair competition promulgated under theNational Industrial Recovery Act 12 and the two Bituminous CoalConservation Acts 11 were predicated in large part upon the theory thatthe condition of the workers could be improved by encouraging stabi-lization of costs.10Matter of Alston Coal Company,13 N L R B 68333 InMatter of Alston Coal Company,13 N. L R B.and making contracts on such a(association)basis has helped to stabilize the coalmining industry and placethe mines on a fair competitivebasis, a condition which wouldbe very difficult of achievement if separate contracts were negotiated with each operator."12Act of June 16, 1933,C 90, 48 Stat 195, 196;15 U S C. 70313Act of August30, 1935, C 824,49 Stat. 991; 15 U. S. C. 801;and Act of April 26,1937, C. 127,50 Stat. 90;15 U. S. C. 828. 401DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn this case,the petitioning union seeks a unit confined to a certainoccupational group(the clerks in the company store)employed by anindividual corporation,even though this employer belongs to anassociation to which it has delegated its collective bargaining func-tions.Had the petition been seeking an occupational group coveredin the past by the association's collective agreement,I assume wewould have dismissed the petition.It is argued here, however, thatin view of the exclusion from the agreement of this group of em-ployees, the considerations which would normally compel us to giveeffect to the association bargaining unit are not present. In this con-nection it is pointed out that since the retail stores of the union asso-ciation members do not compete with one another,the reason for amore comprehensive unit of mine employees is not applicable to thestore employees.It seems to me that this is an observation of doubtfuleconomic validity, since it ignores the fact that prices in these companystores are an important element in the biennial wage negotiationsbetween the association and the mine workers.Under other circumstances the factors found in the instant casewould apparently warrant a denial of the most comprehensive uniton the basis of the "extent of organization"doctrine.14However, Iam of the opinion that here the considerations relating to the desir-ability of an association bargaining unit outweigh those upon whichthat doctrine is based.Moreover,there is nothing in this record thathints at any insuperable difficulties in organizing store employee§ ona regional basis.While it is true that the mines are widely scattered,it is well known that there are locals of the UnitedMintWorkers,throughout the southern Appalachian region, which are available fororganizational activities if the curernt membership drive among storeemployees should be decentralized.It is true that the petitioner hasasked to be placed on the ballots as"United Construction Workersaffiliatedwith the United Mine Workers of America". rather than"United Mine Workers."But the case cannot be viewed as one inwhich the latter organization is not primarily involved.We havealready noted the absorption of the construction workers, formerly aseparate C. I. 0. union,into the United Mine Workers,15 and the factthat this integration persists was made clear at oral argument by thestatement of petitioner's counsel to the effect that the United Con-structionWorkers would withdrawfrom the case if the associationwas willing to bargain with the United Mine Workers for the storeemployees.Having due regard for these aspects of the record, there-fore, as well as the peculiar problems of the coal industry,I feel thatitwould be wiser policy to dismiss the petition in the instant case.14 SeeMatter of Wheeling Steel Corporation,59 N L. R. B. 1313,Cases Nos.9-R-1490,1491.25 SeeMatter of Harbison-Walker Refractories Company,44 N. L.R. B. 816.